     Case 1:19-cv-09496-GBD-GWG Document 44 Filed 04/06/20 Page 1 of 2

                             PETER Y. LEE
                           AT T O R N E Y     A T    L AW

                         *733 THIRD AVENUE    (212) 808-0716 TEL
                         16TH FLOOR           (212) 808-0719 FAX
                         NEW YORK, NY 10017   PETER.LEE@LEEADVOCATES.COM

                   *UNTIL FURTHER NOTICE,           P.O. BOX 52
                   PLEASE SEND ALL MAIL TO:         EDGEWATER, NJ 07020




April 6, 2020



Hon. Gabriel W. Gorenstein, U.S.M.J.
U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: Sungjin Inc. Co., Ltd. vs. Itochu International Inc., et al.
    S.D.N.Y. Civ. Action No. 1:19-cv-09496-GBD-GWG
Dear Judge Gorenstein:

On behalf of plaintiff, we provide the accompanying declaration in accordance
with Your Honor's order filed March 18, 2020 (ECF 43).

Under separate cover, we shall file plaintiff's second amended complaint, as
originally proposed March 18, 2020 (ECF 42-1). We have incorporated ECF 43 in
the second amended complaint.

We thank the Court for Your Honor's valuable consideration.

Respectfully,

/s/ Peter Y. Lee

PETER Y. LEE


PYL/ddh/enc.
      Case 1:19-cv-09496-GBD-GWG Document 44 Filed 04/06/20 Page 2 of 2

Hon. Gabriel W. Gorenstein, U.S.M.J.
U.S. Courthouse
500 Pearl Street
New York, New York 10007
April 6, 2020
Page 2

Re: Sungjin Inc. Co., Ltd., et ano. vs. Itochu International Inc., et al.
    S.D.N.Y. Civ. Action No. 1:19-cv-09496-GBD-GWG




cc:

Kenneth Horowitz
khorowitz77@gmail.com

Paul M. Kim, Esq.
Squire Patton Boggs (US) LLP
paul.kim@squirepb.com




                           ADMITTED IN MASSACHUSETTS, NEW JERSEY,
                           NEW YORK, PENNSYLVANIA & WASHINGTON
